PER CURIAM.
In 1967 an Arizona court granted custody of the parties’ four children to their father. Later, two of the children left his home in Oregon without his consent and went to live with their mother in California. In 1972 a proceeding under the Uniform Reciprocal Enforcement of Support Act (ORS ch 110) resulted in a stipulated order requiring defendant to pay child support for those children. In 1976 defendant moved to set aside that order on the ground that the court "was without jurisdiction of the subject matter of the proceeding” in 1972. Defendant appeals from a denial of that motion.
Under the relevant statutory provisions,1 the circuit court had jurisdiction to hear the subject matter of the 1972 proceeding. Defendant’s reliance on Haight v. Haight, 241 Or 532, 405 P2d 622 (1965), is inappropriate. That case does relate to whether defendant had a duty of support in the circumstances, but it has nothing to do with jurisdiction.
Affirmed; costs to respondent.

ORS 110.021, 110.091, 110.131 and 110.171.